Exhibit 10.8

PPG INDUSTRIES, INC.

INCENTIVE COMPENSATION PLAN

FOR

KEY EMPLOYEES

Effective: February 15, 1995

As Amended 4/17/96; 2/18/98; 1/1/99; 4/19/00; 2/15/06

As Further Amended April 20, 2006



--------------------------------------------------------------------------------

Table of Contents

 

Section I    Definitions    1 Section II    Eligibility & Awards    2
Section III    Specific Provisions Related to Benefits    4 Section IV   
Administration & Claims    5 Section V    Amendment & Termination    6
Section VI    Miscellaneous    7 Section VII    Change in Control    8

 

i



--------------------------------------------------------------------------------

SECTION I – DEFINITIONS

This PPG Industries, Inc. Incentive Compensation Plan for Key Employees (this
“Plan”) is an amendment and restatement of the PPG Industries, Inc. Incentive
Compensation and Deferred Income Plan for Key Employees, originally effective
February 15, 1995, as previously amended and in effect on April 19, 2006 (the
“Prior Plan”). This amended and restated Plan applies to Awards that become
vested or are paid on or after January 1, 2005. All such Awards shall be paid in
accordance with the terms of this amended and restated Plan. The Prior Plan
applies to all Awards that were vested and paid prior to January 1, 2005. This
amendment and restatement of the Plan is made on April 20, 2006 and is effective
as of January 1, 2005. Prior to the date on which the shareholders of the
Company approve the PPG Industries, Inc. Omnibus Incentive Plan, Awards may be
paid under this amended and restated Plan in the form of Common Stock of the
Company in accordance with the terms of the Prior Plan (without regard to the
deferral provisions thereof).

 

1.01 Administrator means an officer or officers of the Company appointed by the
Committee, and any person(s) designated by such Administrator to assist in the
administration of the Plan.

 

1.02 Award means a grant of incentive compensation hereunder.

 

1.03 Board means the Board of Directors of PPG Industries, Inc.

 

1.04 Code means the Internal Revenue Code of 1986, as amended.

 

1.05 Committee means the Compensation and Employee Benefits Committee of the
Company (or any successor thereto).

 

1.06 Company or PPG means PPG Industries, Inc.

 

1.07 Corporation means PPG and any Subsidiary designated by the Committee as
eligible to participate in the Plan, and which, by proper authorization of the
Board of Directors or other governing body of such Subsidiary, elects to
participate in the Plan.

 

1.08 Disability means any long-term disability. The Administrator, in his
complete and sole discretion, shall determine a Participant’s Disability;
provided, however, that a Participant who is approved to receive Long-Term
Disability benefits pursuant to the PPG Industries, Inc. Long-Term Disability
Plan shall be considered to have a Disability. The Administrator may require
that a Participant submit to an examination from time to time, but no more often
than annually, at the expense of the Company, by a competent physician or
medical clinic, selected by the Administrator, to confirm Disability. On the
basis of such medical evidence, the determination of the Administrator as to
whether or not a condition of Disability exists or continues shall be
conclusive.

 

- Page 1 -



--------------------------------------------------------------------------------

1.09 Employee means any full-time, or permanent part-time employee (including
any officer) of the Corporation.

 

1.10 Participant means an Employee who is approved by the Committee to
participate in the Plan. Participants shall be limited to key Employees of the
Corporation who contribute the most to the growth and profitability of the
Company as determined by the Committee from time to time.

 

1.11 Plan Year means each calendar year.

 

1.12 Subsidiary means any corporation of which fifty percent (50%) or more of
the outstanding voting stock or voting power is owned, directly or indirectly,
by the Company and any partnership or other entity in which the Company has a
fifty percent (50%) or more ownership interest.

SECTION II – ELIGIBILITY & AWARDS

 

2.01 Eligibility

 

  (a) A Participant whose employment is terminated prior to July 1 by reason of
retirement or death, or who is transferred to a position which is not covered by
the Plan prior to July 1 or who becomes eligible for benefits under the PPG
Industries, Inc. Long-Term Disability Plan prior to July 1 shall not be entitled
to any Award for such Plan Year.

 

  (b) A Participant whose employment is terminated on or after July 1 by reason
of retirement or death, or who is transferred to a position which is not covered
by the Plan on or after July 1 or who becomes eligible for benefits under the
PPG Industries, Inc. Long-Term Disability Plan on or after July 1 may be
entitled to a prorated Award for such Plan Year as determined by the Committee
in its sole and absolute discretion.

 

  (c) A Participant whose employment is terminated during the Plan Year for
reasons other than retirement or death will not be eligible to receive an Award
for such Plan Year regardless of the date of such termination during such Plan
Year.

 

  (d) Unless otherwise prohibited by applicable law, if the employment of a
Participant terminates after the last day of a Plan Year and before the date on
which payment of the Award for such Plan Year is to be made, the Committee may,
in its sole and absolute discretion, determine that no Award shall be paid to
such Participant for such Plan Year and, in such event, such Participant shall
have no right to any payment with respect to such Award.

 

- Page 2 -



--------------------------------------------------------------------------------

2.02 Awards

 

  (a) The Committee shall determine or approve:

 

  (1) The Participants;

 

  (2) For each Plan Year, the total amount of all Awards to all Participants;

 

  (3) The amount of the Award to each Participant; and

 

  (4) The methodology for determining Award amounts.

 

  (b) The Committee may delegate to another person(s) the authority to
determine:

 

  (1) The Participants; and

 

  (2) The amount of Awards to each Participant.

 

  (c) The Committee is under no obligation to make Awards to any particular
individual or class of individuals and the grant of an Award to a Participant in
any given Plan Year shall not entitle such Participant to a grant in any other
Plan Year or to continued employment by the Corporation.

 

2.03 Payment of Awards

 

  (a) Awards to Participants will be made only in the form of cash.

 

  (b) Payment of Awards shall be made to Participants not later than March 15 of
the Plan Year following the end of the Plan Year to which the Awards relate,
except that a Participant may defer the date of payment of an Award pursuant to
the terms of the PPG Industries, Inc. Deferred Compensation Plan, as amended
from time to time or any successor thereto.

 

- Page 3 -



--------------------------------------------------------------------------------

SECTION III – SPECIFIC PROVISIONS

RELATED TO BENEFITS

 

3.01 Nonassignability

Except as provided in Section 3.02, no person shall have any power to encumber,
sell, alienate, or otherwise dispose of his/her interest under the Plan prior to
actual payment to and receipt thereof by such person; nor shall the
Administrator recognize any assignment in derogation of the foregoing. No
interest hereunder of any person shall be subject to attachment, execution,
garnishment or any other legal, equitable, or other process.

 

3.02 Limited Right to Assets of the Corporation

The amounts paid under the Plan shall be paid from the general funds of the
Company, and the Participants shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder.

 

3.03 Protective Provisions

The Participant shall cooperate with the Administrator by furnishing any and all
information requested by the Administrator in order to facilitate the payment of
amounts hereunder. If a Participant refuses to cooperate, he/she may be deemed
ineligible to receive a distribution and/or ineligible to continue to actively
participate in the Plan.

 

3.04 Withholding

The Participant shall make appropriate arrangements with the Administrator for
satisfaction of any federal, state or local income tax withholding requirements
and Social Security or other employee tax requirements applicable to the payment
of amounts under the Plan. If no other arrangements are made, the Administrator
may provide for such withholding and tax payments by any means he deems
appropriate, in his sole discretion.

 

3.05 Forfeiture Provision

In the event the Committee becomes aware that a Participant is engaged or
employed as a business owner, employee, or consultant in any activity which is
in competition with any line of business of the Corporation, or has engaged in
any activity otherwise determined to be detrimental to the Corporation, the
Administrative Subcommittee may terminate such Participant’s participation in
the Plan and apply any diminution or forfeiture of amounts which is specifically
approved by the Administrative Subcommittee.

 

- Page 4 -



--------------------------------------------------------------------------------

For purposes of this Section 3.05, the Administrative Subcommittee shall consist
of the senior human resources officer of the Corporation, the employee
responsible for the compensation function of the Corporation and a
representative of the Law Department, as appointed by the General Counsel of
PPG, or, if not so appointed, the General Counsel of PPG. The Administrative
Subcommittee shall report all of its activities to the Committee.

SECTION IV – ADMINISTRATION & CLAIMS

 

4.01 Administration

 

  (a) The Committee, for purposes of administering the Plan, shall meet and act
as necessary to determine or approve for each Plan Year, the total amount of
Awards to all Participants and the amount of Awards to Participants as the
Committee deems appropriate.

 

  (b) Except as otherwise provided herein, the Administrator shall administer
the Plan and interpret, construe and apply its provisions in accordance with its
terms and shall have the complete authority to:

 

  (1) Determine eligibility for benefits;

 

  (2) Construe the terms of the Plan; and

 

  (3) Control and manage the operation of the Plan.

 

  (c) Except as otherwise provided herein, the Administrator shall have the
authority to establish rules for the administration and interpretation of the
Plan and the transaction of its business. The determination of the Administrator
as to any disputed question shall be conclusive.

 

  (d) The Administrator may employ counsel and other agents and may procure such
clerical, accounting and other services as the Administrator may require in
carrying out the provisions of the Plan.

 

  (e) The Administrator shall not receive any compensation from the Plan for his
services.

 

  (f) The Corporation shall indemnify and save harmless the Administrator
against all expenses and liabilities arising out of the Administrator’s service
as such, excepting only expenses and liabilities arising from the
Administrator’s own gross negligence or willful misconduct, as determined by the
Committee.

 

- Page 5 -



--------------------------------------------------------------------------------

4.02 Claims

 

  (a) Every person receiving or claiming benefits under the Plan shall be
conclusively presumed to be mentally and physically competent and of age. If the
Administrator determines that such person is mentally or physically incompetent
or is a minor, payment shall be made to the legally appointed guardian,
conservator, or other person who has been appointed by a court of competent
jurisdiction to care for the estate of such person, provided that proper proof
of such appointment is furnished in a form and manner suitable to the
Administrator. Any payment made under the provisions of this paragraph 4.02(a)
shall be a complete discharge of any liability therefore under the Plan. The
Administrator shall not be required to see to the proper application of any such
payment.

 

  (b) A Participant may not bring a claim for benefits in a court of law unless
and until such Participant has made a claim for benefits with the Administrator,
in accordance with procedures as the Administrator shall determine from time to
time, and, if such claim is denied, filed a request for a review of such denial
with the Administrator, and such review is denied. The Participant or his
authorized representative shall be afforded a reasonable opportunity for full
and fair review by the Administrator of the decision denying his or her claim
for benefits.

SECTION V – AMENDMENT AND TERMINATION

 

5.01 Amendment of the Plan

The Committee may amend the Plan, in whole or in part, at any time.

 

5.02 Termination of the Plan

The Committee may terminate the Plan at any time.

 

5.03 Company Action.

The Company’s power to amend or terminate the Plan shall be exercisable by the
Committee, or by any individual authorized by the Committee to exercise such
powers.

 

- Page 6 -



--------------------------------------------------------------------------------

SECTION VI – MISCELLANEOUS

 

6.01 Successors of the Company

The rights and obligations of the Company under the Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of the
Company.

 

6.02 Trust

The Company shall be responsible for the payment of all amounts under the Plan.
At its discretion, the Company may establish one or more grantor trusts for the
purpose of providing for payment of amounts under the Plan. Such trust(s) may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Amounts paid to the Participant from any such trust shall
be considered paid by the Company for purposes of meeting the obligations of the
Company under the Plan.

 

6.03 Employment Not Guaranteed

Nothing contained in the Plan nor any action taken hereunder shall be construed
as a contract of employment or as giving any Participant any right to continued
employment with the Corporation.

 

6.04 Gender, Singular and Plural

All pronouns and variations thereof shall be deemed to refer to the masculine, feminine, or neuter, as the identity of
the     person(s) requires. As the context may require, the singular may be read
as the plural and the plural as the singular.

 

6.05 Headings

The headings of the Sections, subsections and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

 

6.06 Validity

If any provision of the Plan is held invalid, void or unenforceable, the same
shall not affect, in any respect, the validity of any other provision(s) of the
Plan.

 

6.07 Waiver of Breach

The waiver by the Company of any breach of any provision of the Plan by a
Participant or a Participant’s beneficiary shall not operate or be construed as
a waiver of any subsequent breach.

 

- Page 7 -



--------------------------------------------------------------------------------

6.08 Applicable Law

The Plan shall be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 

6.09 Notice

Any notice required or permitted to be given to the Administrator under the Plan
shall be sufficient if in writing and either hand-delivered, or sent by first
class mail to the principal office of the Company at One PPG Place, Pittsburgh,
PA 15272, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery.

SECTION VII – CHANGE IN CONTROL

 

7.01 Change in Control

 

  (a) Upon, or in reasonable anticipation of, a Change in Control (as defined in
section 7.02):

 

  (1) Awards shall be made for the Plan Year during which the Change in Control
occurs, and then paid immediately to a trustee on such terms as the senior human
resources officer of the Corporation and the senior finance officer of the
Corporation, or either of them, or their successors, shall deem appropriate
(including such terms as are appropriate to cause such payment, if possible, not
to be a taxable event to Participants) in order to cause the Awards so paid to
be paid not later than March 15 following the end of the Plan Year to which the
Awards relate.

 

  (2) The amount of the Award payable to each Participant shall be:

if the Change in Control occurs during the first six months of the Plan Year,
one-half of the greater of (i) the target Award for such Plan Year or (ii) the
actual Award payable for such Plan Year, based upon the methodology established
by the Committee with respect to such Award; or

if the Change in Control occurs during the second six months of the Plan Year,
the greater of (i) the target Award for such Plan Year or (ii) the actual Award
payable for such Plan Year, based upon the methodology established by the
Committee with respect to such Award.

 

- Page 8 -



--------------------------------------------------------------------------------

  (b) Notwithstanding any other provision of this section, if an Award actually
payable for such Plan Year (based upon the methodology established by the
Committee with respect to such Award) is greater than the Award made pursuant to
this section, the Participant shall be entitled to the greater of the two
amounts.

 

7.02 Definition: Change in Control

“Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then issued and outstanding shares of the Company’s voting common stock
(“Outstanding Common Stock”) or (ii) the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board (“Outstanding Voting Securities”); provided
that, for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of paragraph (c) of this Section 7.02.

 

  (b) Individuals who, as of April 20, 2006 (the “Reference Date”), constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Incumbent Board; provided, however, that any individual becoming
a director subsequent to the Reference Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be;

 

- Page 9 -



--------------------------------------------------------------------------------

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (iii) At least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or at the
time of the action taken by the Incumbent Board approving such Business
Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Incumbent Board otherwise determines that a Change in
Control shall have occurred.

 

- Page 10 -